Case 1:19-cv-00286-RJJ-PJG ECF No. 107, PageID.3097 Filed 08/13/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ST. VINCENT CATHOLIC CHARITIES,

       Plaintiffs,                                 No. 1:19-cv-00286
 v.
                                                   HON. ROBERT J. JONKER
 ELIZABETH HERTEL, in her official capacity
 as the Director of the Michigan Department of     MAG. PHILLIP J. GREEN
 Health and Human Services; DEMETRIUS
 STARLING, in his official capacity as the
 Executive Director of the Michigan Children’s     STIPULATED ORDER
 Services Agency; DANA NESSEL, in her
 official capacity as Michigan Attorney General;
 XAVIER BECERRA, in his official capacity as
 Secretary of Health and Human Services;
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES,

       Defendants.


 Lori H. Windham                                   Toni L. Harris (P63111)
 Mark Rienzi                                       Cassandra Drysdale-Crown
 Nicholas Reaves                                   (P64108)
 William Haun                                      Neil Giovanatti (P82305)
 Attorney for Plaintiff                            Attorneys for State Defendants
 The Becket Fund for Religious Liberty             MI Dep’t of Attorney General
 1200 New Hampshire Ave. NW, Ste. 700              Health, Education & Family
 Washington, DC 20036                              Services Division
 (202) 955-0095                                    P.O. Box 30758
                                                   Lansing, MI 48909
 Benjamin Takemoto                                 (517) 335-7603
 Attorney for Federal Defendants
 U.S. Department of Justice
 Ben Franklin Station
 P.O. Box 883
 Washington, DC 20044
 (202) 532-4252
Case 1:19-cv-00286-RJJ-PJG ECF No. 107, PageID.3098 Filed 08/13/21 Page 2 of 2




                              STIPULATED ORDER

      WHEREAS Plaintiffs and the State Defendants have initiated discussions in

an attempt to resolve this matter without further litigation and motion practice. To

afford sufficient time for these discussions, the parties jointly request that the Court

adjourn the deadlines and the status conference set forth in the Court’s Order,

dated June 21, 2021 (ECF No. 105), by sixty (60) days.

      IT IS HEREBY ORDERED that the deadlines and the status conference set

forth in the Court’s Order, dated June 21, 2021 (ECF No. 105), are adjourned for at

least sixty (60) days and will be reset, if necessary, by separate order. The parties

will provide the Court with an update on the status of the discussions within 30

days of this stipulation.



Dated:               13 2021
             August ___,                        /s/ Robert J. Jonker
                                               ________________________
                                               Robert Jonker
                                               Chief United States District Judge


The parties hereby Stipulate and Agree:

Date: August 12, 2021                          /s/ Lori Windham
                                               Lori Windham
                                               Attorney for Plaintiff


Date: August 12, 2021                          /s/ Neil Giovanatti
                                               Neil Giovanatti
                                               Attorney for State Defendants


Date: August 12, 2021                          /s/ Benjamin Takemoto
                                               Benjamin Takemoto
                                               Attorney for Federal Defendants

                                           2
